Citation Nr: 1341058	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-17 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include duodenitis, pancreatitis, and a gallbladder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served in the Army National Guard of Puerto Rico, and had verified periods of active duty for training (ACDUTRA), including from February 24, 1967, to July 5, 1967, and from August 4, 1990, to August 18, 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 RO rating decision that denied service connection for a gastrointestinal disorder, to include duodenitis, pancreatitis, and a gallbladder disorder (listed as pancreatitis, duodenitis, and a gallbladder disorder).  

In November 2011, the Board remanded the issue of entitlement to service connection for a gastrointestinal disorder, to include duodenitis, pancreatitis, and a gallbladder disorder (listed as a digestive disorder, claimed as duodenitis, pancreatitis, and a gallbladder disorder), for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in November 2011, partly to schedule the Veteran for a VA examination.  The Board requested that the examiner diagnose all current gastrointestinal disorders, to include duodenitis, pancreatitis, and a gallbladder disorder, and to provide an opinion whether it was as likely as not that any such disorders were related to, or had their onset during, the Veteran's period of ACDUTRA from August 4, 1990, to August 18, 1990.  If any gastrointestinal disorders, to include duodenitis, pancreatitis, and a gallbladder disorder, were found to be related to or to have had their onset during the Veteran's period of ADCUTRA from August 4, 1990, to August 18, 1990, the examiner was also to opine as to whether any other diagnosed gastrointestinal disorders were proximately due to, or a result of, the gastrointestinal disorders found to be related to the Veteran's period of ACDUTRA.  

In the November 2011 remand, the Board indicated that the examiner must specifically acknowledge and comment on the Veteran's reports of current gastrointestinal symptoms and the continuity of such symptoms since his period of ACDUTRA from August 4, 1990, to August 18, 1990.  Pursuant to the November 2011 remand, the Veteran was afforded a VA stomach and duodenal conditions examination in December 2011.  The diagnosis was duodenitis.  The examiner reported, as to diagnostic testing, that the Veteran had undergone an upper endoscopy in 1990.  The examiner commented, after a review of the claims file, that the Veteran's duodenitis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that medical literature had been reviewed and that there was a direct relationship between alcohol consumption and a tobacco use disorder, and duodenitis.  The examiner stated that the Veteran's duodenitis occurred secondary to his alcohol use and smoking which were caused prior to his "Reserve" service.  It was noted that there was no evidence of pancreatic and gallbladder disease while the Veteran's was on active "Reserve."  

The Board observes that despite numerous gastrointestinal diagnoses of record, including duodenitis, pancreatitis, gallbladder problems, colitis, and liver problems, the examiner solely diagnosed duodenitis.  Therefore, it is unclear whether the examiner reviewed the Veteran's entire claims file.  Additionally, as the examiner referred to an endoscopy in 1990, it appears that no diagnostic testing was performed at the time of the December 2011 VA stomach and duodenal conditions examination.  The examiner also did not address the Veteran's reports of gastrointestinal problems during and since a period of ADCUTRA from August 4, 1990, to August 18, 1990.  The Board notes, therefore, that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a gastrointestinal disorder, to include duodenitis, pancreatitis, and a gallbladder disorder.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for gastrointestinal problems, to include duodenitis, pancreatitis, and a gallbladder disorder, since April 2006.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent medical treatment which are not already in the claims folder.  

2.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed gastrointestinal disorder.  All indicated studies should be performed, and all findings must be reported in detail in the examination report.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must diagnose all current gastrointestinal disorders, to include duodenitis, pancreatitis, and a gallbladder disorder.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed gastrointestinal disorders, to include duodenitis, pancreatitis, and a gallbladder disorder, are etiologically related to, or had their onset during, the Veteran's period of ACDUTRA from August 4, 1990, to August 18, 1990.  The examiner must specifically acknowledge and discuss the Veteran's competent and credible reports that he suffered from gastrointestinal problem during and since his period of ACDUTRA from August 4, 1990, to August 18, 1990.  

If any diagnosed gastrointestinal disorders, to include duodenitis, pancreatitis, and a gallbladder disorder, are found to be etiologically related to the Veteran's period of ACDUTRA from August 4, 1990, to August 18, 1990, the examiner must opine whether it is at least as likely as not that any other diagnosed gastrointestinal disorders are caused or aggravated (i.e. permanently worsened) by the diagnosed gastrointestinal disorders found to be related to the Veteran's period of ACDUTRA.  

All findings and conclusions, accompanied by a rationale, should be set forth in a legible report.

3.  Then readjudicate the appeal.  If the benefit sought is remains denied, issue a supplemental statement of the case return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


